DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,027,632 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations of the conveyance seat as claimed in this application are disclosed in the issued patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindy Brennan et al. U.S. Patent Publication 2003/0214160 A1 (Brennan) in view of Masayoshi Kikuchi et al. U.S. Patent Publication 2003/0134101 A1 (Kikuchi). 
Regarding claim 1, Brennan discloses conveyance seat (Figure 1 Element 10) comprising: a seat body on which an occupant can sit; a skin (Figure 2 Element 80) forming a part of the seat body facing the occupant; and an air blower (Element 22) attached to the seat body, wherein the skin is provided with a top layer (Element 80) provided on a side of the skin facing the occupant in a thickness direction and a fabric layer (Element 82) provided at a position on a side opposite to the top layer, a plurality of pores allowing passage of a current of air generated by the air blower are formed in both the top layer and the fabric layer ([0026]).  Brennan does not directly disclose a part of the fabric layer to be made of a fabric constituted by urethane resin-impregnated fibers being knitted.  Kikuchi discloses a fabric layer that is made of a fabric constituted by urethane resin-impregnated fibers being knitted ([0018], [0040], [0041]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Brennan as taught by Kikuchi to include Kikuchi’s fabric layer material.  Such a modification would provide a means to substitute known materials for enhanced material properties.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Kikuchi further in view of Etsunori Fujita et al. U.S. Patent Publication 2004/0145230 A1 (Fujita). 
Regarding claim 2, Brennan in view of Kikuchi discloses the conveyance seat comprising the fabric layer wherein the plurality of fibers knitted that make up the fabric layer are urethane resin-impregnated ([0018], [0040], [0041], Kikuchi).  Brennan in view of Kikuchi does not directly disclose the fabric layer to be made of a tricot knit.  Fujita discloses a fabric comprising fibers that are knitted by a tricot knitted fabric ([0157]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Brennan in view of Kikuchi as taught by Fujita to include Fujita’s tricot knit fabric.  Such a modification would provide a means to knit the fibers of the material for a durable material.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Kikuchi further in view of Kenichi Hasegawa et al. U.S. Patent Publication 2006/0232111 A1 (Hasegawa). 
Regarding claim 3, Brennan in view of Kikuchi discloses the conveyance seat wherein the top layer is made of leather ([0026], Brennan). Brennan in view of Kikuchi does not directly disclose the top layer to be made of synthetic leather made of polyvinyl chloride.  Hasegawa discloses a top layer material that is made of synthetic leather ([0058]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Brennan in view of Kikuchi as taught by Hasegawa to include Hasegawa’s synthetic leather material.  Such a modification would provide a means for an alternative material with preferred material properties.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Kikuchi further in view of Takuro Izumi et al. U.S. Patent Publication 2017/0342657 A1 (Izumi). 
Regarding claim 4, Brennan in view of Kikuchi discloses the conveyance seat wherein the fabric layer has a fabric layer bottom portion provided at a position farthest from the top layer in the thickness direction (Element 82, Brennan).  Brennan in view of Kikuchi does not directly disclose a fiber constituting the bottom portion to be a raised portion.  Izumi discloses a fabric comprising a fabric layer with a fiber constituting the fabric layer bottom portion in a raised state ([0035]). 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Brennan in view of Kikuchi as taught by Izumi to include Izumi’s the raised state of the fabric layer bottom portion.  Such a modification would provide a means to yield preferred material properties for optimal application of the fabric. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIN H KIM/Primary Examiner, Art Unit 3636